Case 3:18-cv-00667-CHB-CHL Document 64 Filed 05/10/19 Page 1 of 2 PageID #: 726




                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF KENTUCKY
                                         AT LOUISVILLE

 WEST AMERICAN                         )
 INSURANCE COMPANY                     )
                                       )
 and                                   )
                                       )
 THE OHIO CASUALTY                     )
 INSURANCE COMPANY                     )
                                       )               Civil Action No. 3:18-cv-667-CHB
    PLAINTIFFS                         )
                                       )
 v.                                    )
                                       )
 PEAK CONSTRUCTION, INC., et al.       )
                                       )
    DEFENDANTS                         )
 _____________________________________ )

                                           JOINT STATUS REPORT

        Pursuant to the Court’s April 24, 2019 Order (Doc. No. 63), Plaintiffs West American

 Insurance Company and The Ohio Casualty Insurance Company (“Plaintiffs”) and Defendant St.

 Francis School, Inc. (“St. Francis”) hereby submit a joint status report to the Court.

        The settlement of this action must follow the dismissal with prejudice of the action

 styled St. Francis School, Inc. v. BTM Engineering, Inc., et al., Case No. 17-CI-00198 (Oldham Cir.

 Ct.) (the “Underlying Action”). The claims asserted in the Underlying Action against Defendant

 Peak Construction, Inc. gave rise to the coverage dispute in this action. Thus, Plaintiffs take the

 position that the claims in the Underlying Action must be dismissed before Plaintiffs can agree

 to dismiss their claims in this action.

        On April 16, 2019, mediator John W. Hays notified the parties that the Underlying Action

 appeared to have reached a global settlement. As is typical, the parties to the Underlying

                                                   1
Case 3:18-cv-00667-CHB-CHL Document 64 Filed 05/10/19 Page 2 of 2 PageID #: 727




 Action agreed to dismiss their claims upon the execution of a release and settlement

 agreement, which has not yet been signed by one of the ten defendants.                     Upon the

 procurement of that defendant’s signature, and the dismissal of the Underlying Action, the

 parties to this action can move forward with executing their Release and Settlement Agreement

 and dismissing this action.

        Based on the foregoing, Plaintiffs and St. Francis believe that additional deadline

 extensions would facilitate productive negotiations. Plaintiffs and St. Francis propose staying

 this action until June 17, 2019. The parties will file a joint status report on or before that date.

 Respectfully submitted,

 /s/ Chadler M. Hardin__________                       /s/ Maureen P. Taylor__________
 Douglas C. Ballantine                                 Kenneth A. Bohnert
 Chadler M. Hardin                                     Maureen P. Taylor
 STOLL KEENON OGDEN PLLC                               Conliffe Sandmann & Sullivan
 500 West Jefferson Street                             2000 Waterfront Plaza
 Louisville, KY 40202                                  325 West Main Street
 Tel:    (502) 333-6000                                Louisville, KY 40202
 E-mail: douglas.ballantine@skofirm.com                Tel:    (502) 587-7711
 E-mail: chad.hardin@skofirm.com                       kbohnert@cssattorneys.com
 Counsel for Plaintiffs                                mtaylor@cssattorneys.com
                                                       Counsel for St. Francis


                                      CERTIFICATE OF SERVICE

         Counsel for St. Francis and Plaintiffs hereby certify that the foregoing was electronically
 filed on this 10th day of May, 2019, and served via the Court’s ECF system upon all parties of
 record.



                                                                   /s/ Chadler M. Hardin_________
                                                                 Counsel for Plaintiffs

                                                                   /s/ Maureen P. Taylor_________
                                                                 Counsel for St. Francis


                                                   2
